Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
This Office Action is responsive to communication filed on June 2, 2020. Claims 1-6 are presented for examination.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

The use of the terms VMware and kubemetes, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and 

The disclosure is objected to because of the following informalities:
Paragraph [0059], line 1; suggest changing “also may also use” to -also may use-.
Clarify “the contort proceeds to step A6” in paragraph [0151], line 1
Paragraph [0209], lines 1-2; suggest changing “the host device 20” to -the management device 10-.
Paragraph [0209], line 7; suggest changing “the processor 21” to -the processor 11-.
Paragraph [0213], lines 1-2; suggest changing “an optical disk 26a” to -an optical disk 16a-.
Appropriate correction is required.

Drawings
	The drawings are objected to as failing to comply with 
37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “301” in FIG. 5.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to because (a) in FIG. 9, the label of A2 is suggested to change from “LOOL REGARDING HOST DEVICE -> h” to -LOOP REGARDING HOST DEVICE -> h-; (b) in FIG. 9, label A6 is empty; (c) in FIG. 10, label B5 is empty.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 2, 4, and 6 are objected to because of the following informalities:  
Claims 2 and 4 recite the limitation “the first storage device” in line 5; there is insufficient antecedent basis for “the first storage device”.
Claims 2 and 4 recite the limitation “the storage device” in lines 7 and 9-10; there is insufficient antecedent basis for “the storage device”.
Claim 6 recites the limitation “the first storage device” in line 6; there is insufficient antecedent basis for “the first storage device”.
Claim 6 recites the limitation “the storage device” in lines 8 and 10-11; there is insufficient antecedent basis for “the storage device”.
Appropriate correction is required.

Allowable Subject Matter
Claims 1-6 would be allowable if rewritten to overcome the objections set forth in this Office action. 

The following is a statement of reasons for the indication of allowable subject matter:  The cited prior arts do not teach or fairly suggest the following limitations: creating notification information, the notification information indicating, among the plurality of storage devices, one or more first storage devices that may be used by workload operating in a first information processing device among the plurality of information processing devices, and transmitting the notification information to the first information processing device, the notification information being configured to cause the first information processing device to perform logical connection to ead1 of the one or more first storage devices indicated by the notification information.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yamamoto et al. (U.S. Publication No. 2015/0127854) discloses path management program receives the path information and notification information, and based on this information, updates path management information, which comprises information denoting the corresponding relationship between the LUN and the destination; the server, which executes the path management program, can, based on the post-update path management information, issue a read/write request (either a read request or a write request), which specifies the migration-target storage area LUN to the added storage system rather than the target existing storage system. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JING-YIH SHYU whose telephone number is (571)270-3488.  The examiner can normally be reached on Monday-Friday 6:30-18:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 571-272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/JING-YIH SHYU/Primary Examiner, Art Unit 2184